BONTAN CORPORATION INC. QUARTER ENDED DECEMBER 31, 2008 MANAGEMENT’S DISCUSSION AND ANALYSIS Prepared as at February 12, 2009 Index Overview2 Business Environment3 Results of Operations5 Liquidity and Capital Resources10 Key Contractual Obligations 12 Off Balance Sheet arrangements 13 Transactions with related parties Financial and derivative instruments 14 New accounting policies15 Critical accounting estimates 16 Disclosure controls and procedures 17 Internal controls over financial reporting 17 Public securities filing18 - 1 - Management Discussion and Analysis The following discussion and analysis by management of the consolidated financial condition and financial results for Bontan Corporation Inc. for the three months ended December 31, 2008 should be read in conjunction with the unaudited Consolidated Financial Statements for the three and nine months ended December 31, 2008, unaudited Consolidated Financial Statements and Management Discussion & Analysis for the six months ended September 30, 2008 and the audited Consolidated Financial Statements and Management Discussion and Analysis for the year ended March 31, 2008. The financial statements and the financial information herein have been prepared in accordance with generally accepted accounting principles in Canada as applicable to interim financial statements.
